Title: To George Washington from Samuel Huntington, 29 May 1780
From: 
To: 


  
  sir,
  Philadelphia May 29. 1780
  
  I have been honoured with your Letter of the 19th Instant covering duplicate Despatches for Governor Rutledge, one of which I sent forward by Express the same Hour it came to hand, and sent the other by the Post.
  Enclosed your Excellency will receive an Act of Congress of the 26th Instant submitting to your Discretion the mode of carrying into Execution the Act of Congress of the 21st of April respecting an Agent or Commissary of Prisoners.
  I have also enclosed a Copy of the Communication received from the Minister of France of the 16th Instant, which should have accompanied my former Despatches with the Acts of Congress of the 17th & 20th Instant; of which last mentioned Acts I have also enclosed Copies, there being an Error committed by the Secretary in the former Copy, which you will please to note, in the Act of the 20th, The Committee at Head Quarters are said to be requested to confer with the Minister of France, on the means of supplying the Forces of his most Christian Majesty &c., whereas it should be, the Committee who brought in the report as expressed in the Copy enclosed.
  We still remain in anxious Suspense respecting the Fate of Charles Town. I have the honour to be with the highest respect & Consideration your Excelly’s most obedt & most humble servant
  
  Sam. Huntington President
  
  